PER CURIAM.
The appellant, Anthony White-hurst, challenges the denial of his sworn motion to declare his concurrent sentences to be coterminous and to award him additional credit for time spent in jail prior to sentencing filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse only that aspect of the order regarding the award of jail credit because the trial court failed to attach portions of the record refuting appellant’s allegations. E.g., Summerall v. State, 637 So.2d 370 (Fla. 2d DCA 1994). On remand, if the trial court again denies relief, it must attach those parts of the record which refute those allegations. Additionally, because concurrent sentences in different cases are involved, appellant is only entitled to credit against each sentence for the time spent in jail for the charge which resulted in that sentence. Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986). If appellant is aggrieved by any subsequent action of the trial court, he must file a timely notice of appeal to obtain further appellate review.
Affirmed in part, reversed in part, and remanded with directions.
RYDER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.